
	

114 HR 4486 IH: Do Your Job Act
U.S. House of Representatives
2016-02-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		2d Session
		H. R. 4486
		IN THE HOUSE OF REPRESENTATIVES
		
			February 4, 2016
			Mr. Wenstrup (for himself, Mr. Bridenstine, Mr. Jordan, Mr. Massie, and Mr. Flores) introduced the following bill; which was referred to the Committee on House Administration
		
		A BILL
		To hold the salaries of Members of a House of Congress in escrow if the House of Congress does not
			 hold a vote on final passage of each regular appropriation bill for a
			 fiscal year prior to the beginning of that fiscal year, and for other
			 purposes.
	
	
 1.Short titleThis Act may be cited as the Do Your Job Act. 2.Holding salaries of Members of Congress in escrow upon failure to vote on regular appropriation bills (a)Holding Salaries in Escrow (1)In generalIf by October 1 of any calendar year (beginning with 2016), a House of Congress has not considered (in a manner meeting the conditions set forth in paragraph (2), in the case of the House of Representatives) and held a vote on final passage of each of the regular appropriation bills for the fiscal year which begins on that date, during the period described in subsection (b) the payroll administrator of that House of Congress shall deposit in an escrow account all payments otherwise required to be made during such period for the compensation of Members of Congress who serve in that House of Congress, and shall release such payments to such Members only upon the expiration of such period.
 (2)Conditions for consideration of billsThe House of Representatives meets the conditions set forth in this paragraph for the consideration of a regular appropriation bill if Members are permitted to offer amendments to the bill in either the House or in the Committee of the Whole House on the State of the Union.
 (b)Period DescribedWith respect to a House of Congress and a calendar year, the period described in this paragraph is the period which begins on October 1 of the calendar year and ends on the earlier of—
 (1)the first day by which the House of Congress has held a vote on final passage of each of the regular appropriation bills for the fiscal year which begins on that date; or
 (2)the last day of the Congress during which that calendar year occurs. 3.Administration of escrow (a)Withholding and Remittance of Amounts From Payments Held in EscrowThe payroll administrator of a House of Congress shall provide for the same withholding and remittance with respect to a payment deposited in an escrow account under section 2 that would apply to the payment if the payment were not subject to such section.
 (b)Role of Secretary of the TreasuryThe Secretary of the Treasury shall provide the payroll administrators of the Houses of Congress with such assistance as may be necessary to enable the payroll administrators to carry out this Act.
 4.Release of amounts at end of a CongressIn order to ensure that this Act is carried out in a manner consistent with the twenty-seventh article of amendment to the Constitution of the United States, the payroll administrator of a House of Congress shall release for payments to Members of that House of Congress any amounts remaining in any escrow account under this Act on the last day of the Congress during which the amounts were deposited in such account.
 5.DefinitionsIn this Act— (1)the term Member includes a Delegate or Resident Commissioner to the Congress;
 (2)the payroll administrator of a House of Congress means— (A)in the case of the House of Representatives, the Chief Administrative Officer of the House of Representatives, or an employee of the Office of the Chief Administrative Officer who is designated by the Chief Administrative Officer to carry out this Act; and
 (B)in the case of the Senate, the Secretary of the Senate, or an employee of the Office of the Secretary of the Senate who is designated by the Secretary to carry out this Act; and
 (3)the term regular appropriation bill means any annual appropriation bill which, with respect to the Congress involved, is under the jurisdiction of a single subcommittee of the Committee on Appropriations of the House of Representatives (pursuant to the Rules of the House of Representatives for that Congress) and a single subcommittee of the Committee on Appropriations of the Senate (pursuant to the Standing Rules of the Senate).
			
